Citation Nr: 1719342	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  15-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for second degree heart block and/or stroke and or pacemaker implantation, to include as secondary to service-connected first degree heart block.

3. Entitlement to a compensable rating for first degree heart block.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from October 1979 to December 1984.  

This matter comes before the Board of Veterans' Appeals Board) on appeal of an April 2012 rating decision and notification letter of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for first degree heart block and assigned a noncompensable rating, effective May 24, 2011; denied service connection for asthma; and denied service connection for second degree heart block (claimed as heart condition).

In March 2015, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2016, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ).  Transcripts of these hearings are associated with the Veteran's claims file.

In April 2017, the Veteran indicated he was waiving his right to have the VLJ who conducted the November 2016 Board hearing decide his appeal, and requested that a new VLJ be assigned "in an interest in expediting a decision."  Accordingly, the Veteran's case has been reassigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's second degree heart block and/or stroke and or pacemaker implantation, had an onset in service, or is otherwise related to active service or to his service-connected first degree heart block.

2. The Veteran's first degree heart block is asymptomatic and does not require continuous medication; the Veteran's pacemaker was implanted due to his second degree heart block.


CONCLUSIONS OF LAW

1. The Veteran's second degree heart block, stroke, and pacemaker implantation, were not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for a compensable rating for first degree heart block have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7015 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2011.

Additionally, in March 2015 and November 2016, the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO and a VLJ, respectively.  38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearings, the DRO in March 2015, and the VLJ in November 2016, stated the issues on appeal, and information was also solicited regarding the severity of the Veteran's first degree heart block as well as any recent treatment received, and the nature and onset of his asthma and second degree heart block.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Thus, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claims based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the September 2011 VA examination and VA medical opinions in March 2012, March 2015, and April 2015 VA medical opinion each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/ opinions, which were supported in the record.  These VA examination and medical opinion reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination dated in September 2011, the Veteran's heart conditions included heart block, diagnosed in June 2003, and first degree heart block diagnosed in November 1979.  For medical history, the Veteran's service treatment records (STRs) were reviewed.  It was noted that the Veteran had checked the negative box with regard to having or having had heart-related history on his service entrance Report of Medical History (SF 93) in October 1979.  In November 1979, he presented for medical care with a complaint of headache, and it was noted that he had a heart murmur; an EKG and chest x-ray were obtained.  It was noted on the history for the x-ray that Veteran had a heart murmur and a question of an enlarged heart.  The result of the chest x-ray was negative.  It was noted that the EKG showed findings indicative of a first degree atrioventricular block.  It was also noted that the Veteran was seen in service in 1982 for chest pain which was determined to be a muscle strain as normal heart sounds were noted, and that in 1983 he was treated for costochondritis.  The Veteran reported he did not seek care for his heart between his separation from service and his presentation to the Durham VA Medical Center (VAMC) in May 2011, at which time an EKG showed first degree atrioventricular block.  It was noted that in June 2011 he was admitted to Durham VAMC for presyncope and hypotension, and that monitoring showed that in addition to the first degree AV block he also was having runs of second degree heart block, specifically Mobitz I (Wenckebach).  In August 2011 he had a follow-up visit with cardiology, and due to continued pre-syncopal episodes, a Holter monitor was obtained which showed second degree heart block, both Mobitz I (Wenckebach) and Mobitz II.  He was referred for further evaluation with cardiology and for a possible pacemaker; it was noted that a specific cause for his new second degree heart block had not been found.  The Veteran reported he stopped using cocaine in January and stopped all alcohol in 1992.  

Further, on the September 2011 VA examination, the examiner indicated that the cause was unknown for the Veteran's first degree heart block and for his second degree heart block.  It was noted that the Veteran had cardiac arrhythmia, including atrioventricular block, first degree, and intermittent paroxysmal cardiac arrhythmia, with more than 4 episodes in the past month documented by EKG, Holter, and intermittent second degree heart block.  Examination revealed no evidence of cardiac hypertrophy or dilatation.  An EKG dated in June 2011 showed second degree AV block and sinus rhythm with first degree AV block.  An echocardiogram in June 2011 revealed left ventricular ejection fraction of less than 55 percent.  Wall motion and thickness were normal.  A Holter monitor in August 2011 showed abnormal sinus rhythm with intermittent Mobitz I Block and Mobitz II Block.  An interview-based METs test dated in September 2011 revealed that at METs level 1-3 the Veteran experienced dizziness.  It was noted that the METs level limitation was solely due to the Veteran's heart condition.  It was also noted that his heart conditions impacted his ability to work, because he became lightheaded at rest or with exertion.  He also stated he was not working because of these symptoms.  Regarding estimation of METs, it was noted that the Veteran did not have ischemic heart disease, and his symptoms of dizziness and estimated METs level of 1-3 were due to his second degree heart block.  The examiner indicated that the Veteran had underlying first degree atrioventricular block which was present in service, and that this type of heart block was typically not symptomatic and therefore was less likely than not the cause of his pre-syncope and low estimated METs.  It was also noted that the Veteran had symptomatic, intermittent second degree heart block, found in 2011, but that there were no records between his military discharge and May 2011, so that it could not be determined if the Veteran had this condition prior to 2011.  The examiner indicated that Veteran's second degree heart block typically was symptomatic and, more likely than not, was the cause for the Veteran's symptoms.

In September 2011, the VA examiner opined that the Veteran's first degree heart block was at least as likely as not a continuation of the heart condition he had during active duty.  For rationale, the examiner noted that the Veteran had an underlying first degree atrioventricular block which was present in the military as evidenced by the prolonged PR interval found on EKG in 1979; that a first degree heart block was typically not symptomatic and therefore was less likely than not the cause of the Veteran's symptom of pre-syncope and his low estimated METs; that the Veteran was found to have first degree atrioventricular block on EKG in May 3, 2011, and continued to show an underlying first degree block on monitoring during admission in June 2011; and that it was expected that sinus rhythm with first degree heart block would remain Veteran's intrinsic rhythm over time.  The VA examiner also opined that that Veteran's second degree heart block Mobitz I (Wenckebach) and Mobitz II was less likely than not a continuation of the heart condition from when he was on active duty.  For rationale, the examiner noted that there was no evidence that the Veteran had second degree heart block in the military; that the Veteran had first degree heart block with a normal QRS in the military; that first degree heart block with a normal QRS has a very good prognosis; that progression of first degree heart block with a normal QRS to a higher level heart block is very rare according to accepted medical literature; and that there are no EKGs for comparison between 1979 and Durham VAMC records of May 2011.  The examiner also noted that the Veteran's first reported symptom of presyncope was in 2011, that his second degree heart block was first diagnosed in 2011, and that there was therefore no evidence that he had second degree heart block prior to 2011.

In a supplemental opinion provided in March 2012, the September 2011 VA examiner noted that the Veteran underwent cardiac pacemaker placement in October 2011 to treat his second degree heart block.  The examiner clarified that in the STR dated in November 1979, the treatment provider in the military thought there might be an enlarged heart, but that the heart actually was not found to be enlarged on a chest x-ray.  The examiner also noted that the Veteran was seen for chest pain in the military, but a cardiac cause of the chest pain was ruled out and was found to be caused by muscle strain instead.  The examiner also noted that the Veteran was later treated again for costochondritis -- a musculoskeletal condition which caused chest pain.  In responding to the first specific request for opinion, the examiner reiterated the opinion that the Veteran's second degree heart block was less likely than not a continuation of his heart condition in service, noting for rationale that the cardiologist had been unable to determine a specific cause for the Veteran's second degree heart block.  The VA examiner also explained that heart block was also referred to as AV block which stands for atrioventricular block, and that there were different kinds of AV blocks.  The examiner noted that first degree AV block was a completely different and separate problem from second degree AV block, and that first degree AV block by itself did not increase the risk for mortality, was not associated with any significant increased risk for morbidity, and only very rarely progressed to a higher level heart block.  

Further, in March 2012, the September 2011 VA examiner, in responding to the second specific request for opinion, opined that the Veteran's second degree heart block was less likely than not secondary to his first degree AV block, citing for rationale that the first and second opinion are asking the same question; that there was no evidence that Veteran had second degree heart block in the military; that he had first degree heart block with a normal QRS in the military, which had a very good prognosis (meaning it does not routinely lead to adverse cardiac events); that progression of first degree heart block with a normal QRS to a higher level heart block is very rare according to accepted medical literature; and that there were no EKGs for comparison between 1979 and Durham VAMC records of May 2011, and the Veteran first reported symptoms of presyncope in 2011 and was first diagnosed with second degree heart block in 2011, thus there was no evidence he had second degree heart block prior to 2011; and that the cardiologist had been unable to determine a specific cause for the Veteran's second degree heart block.  The VA examiner also provided an opinion in response to the third request, opining that the Veteran's second degree heart block was not permanently aggravated beyond the natural progression by his first degree AV block.  For rationale, the examiner noted that his first degree AV block began as early as November 1979; that there was no evidence that the Veteran had second degree heart block while in service; that his second degree heart block did not occur until years later when it was found on EKG in 2011; that in order for a condition to be aggravated by another condition it would have to occur prior to the onset of the other condition; that first degree AV block is a condition that typically does not lead to or aggravate second degree heart block; and that according to accepted medical literature; and that progression of first degree AV block to second degree block is a very rare occurrence.

In March 2015, the Veteran testified before a RO hearing officer that he was told by the VAMC that his stroke was secondary to his first degree heart block.  

In a VA opinion dated in March 2015, the examiner opined that the Veteran's stroke was not caused by or a result of his first degree heart block with pacemaker insertion.  For rationale, the examiner noted that the Veteran had a pacemaker placed in 2011 with no further problems, that his pacemaker was functioning properly and caused regular beats which decreased his risk of a stroke, and that he had a cerebrovascular accident (CVA) years after the pacemaker.  The examiner also noted that the Veteran's stroke risk factors included high blood pressure and smoking, which could be controlled by medication or lifestyle changes, and that the Veteran's records showed he smoked and was noncompliant with his medications and that blood pressures were extremity high at these times.  The examiner opined that the uncontrolled blood pressure and smoking caused the stroke, and that the pacemaker actually helped him not have it sooner.

In a VA opinion dated in April 2015, the examiner opined that the Veteran's implantation of a pacemaker was less likely as not caused by or a result of or due to his first degree heart block.  For rationale, the examiner indicated that first degree heart block was simply an increase in the time it takes for the impulse from the atrium to reach the ventricle, and that it usually does not progress to higher forms of heart block, and requires no intervention.  The examiner also opined that the Veteran's second degree heart block may have been caused by cocaine use as it is known to cause cardiac problems.

In November 2016, the Veteran testified that he was told his pacemaker was put in because of his first degree heart block, and that now he had pain in his chest and could not sleep on his left side.  He testified that the other symptoms related to his first degree heart block included shortness of breath, being able to walk only one flight of stairs until he was out of breath, and dizzy spells.

III. Analysis

1. Service Connection for Second Degree Heart Block

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra.  

The Veteran essentially contends that his second degree heart block, stroke, and pacemaker, are related to his first degree heart block.

Service treatment records showed no report of or finding of second degree heart block, stroke, or pacemaker implantation.  

A current disability of second degree heart block and stroke have been shown on the VA records and VA examination reports; additionally, the record reflects Veteran has received a pacemaker due to his second degree heart blocks symptoms.  What is missing for the claim for service connection is competent medical evidence of a link between the Veteran's current second degree heart block, stroke, and pacemaker, and active service or the service-connected first degree heart block.  In that regard, a VA examiner in 2011 opined that the Veteran's second degree heart block was less likely than not a continuation of the heart condition he had during active duty, and the examiner provided a thorough rationale in support of this opinion.  Further, in 2012, the VA examiner opined that it was less likely than not that the Veteran's second degree heart block was secondary to his first degree heart block, and also opined that the Veteran's second degree heart block was not permanently aggravated beyond the natural progression by his first degree AV block.  Again, the examiner provided thorough rationale in support of these opinions.  Although the examiner did indicate that in order for a condition to be aggravated by another condition it would have to occur prior to the onset of the other condition, which is not necessary for a grant of secondary service connection, the Board notes that the examiner provided additional rationale which is adequate to support the opinion, including that that first degree heart block is a condition that typically does not lead to or aggravate second degree heart block, and that according to accepted medical literature, progression of first degree AV block to second degree block is a very rare occurrence.  Finally, in 2015, the VA examiners opined that the Veteran's stroke and implantation of a pacemaker were each less likely as not caused by or a result of or due to his first degree heart block , and provided rationale to support each opinion.  The Board finds these opinions to be definitive, and probative and persuasive on whether the second degree heart block, to include stroke and implantation of pacemaker, are related to his service or to a service-connected disability, as they were based on a full review of the claims file, with consideration given to the Veteran's contentions, and included a rationale for the opinions provided.  The Board also notes that the Veteran has not submitted or identified any medical opinion regarding an etiological relationship to service or to service-connected disability that supports the claim.

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The preponderance of the evidence is therefore against the claim of service connection for second degree hearing block, to include stroke and pacemaker implantation, on both a direct basis and as secondary to service-connected disability.  Thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2. Compensable Rating for First Degree Heart Block

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's first degree heart block is currently evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7015.

Under DC 7015, a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

The Veteran contends he should be entitled to a compensable rating for his first degree heart block, claiming that he has symptoms including dizziness, and shortness of breath, and that a pacemaker was implanted due to his first degree heart block symptoms.  However, upon review of the evidence, the Board finds that a compensable disability rating for first degree heart block is not warranted.  

Under DC 7015, the next higher rating of 10 percent would require a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker.  38 C.F.R. § 4.104, DC 7015.  The Veteran's dizziness symptoms, as well as the METs level, however, have not been attributed to his first degree heart block, rather, such symptoms were found to be related to his second degree heart block.  Additionally, the Veteran's stroke and pacemaker implantation were found to be related to his second degree heart block.  Finally, review of the record shows that the Veteran's first degree heart block has been assessed as asymptomatic on VA examination and treatment records.  The Board has also considered the Veteran's statements, to include his report of having symptoms such as shortness of breath and dizziness due to first degree heart block; however, the competent medical evidence of record attributes those symptoms, as well as his stroke and pacemaker implantation to his second degree heart block, for which service connection has not been.  In this regard, the Board acknowledges the Veteran's report that the physicians at the VAMC told him that his stroke was secondary to his first degree heart block.  However, such is not reflected in his treatment records, and the medical examinations and opinions obtained in this case have attributed his stroke to his second degree heart block.

In conclusion, the Board finds that the competent evidence of record does not show that the Veteran's first degree heart block is of such severity as to meet the next higher rating of 10 percent.  As the preponderance of the evidence is against the claim, the claim for a compensable rating must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for second degree heart block and/or stroke and/or pacemaker implantation is denied.

A compensable rating for first degree heart block is denied.




REMAND

The Veteran contends that his asthma is related to his active service, and that he has had ongoing respiratory symptoms, which he attributes to his current asthma, since active service.  The Board notes that the Veteran has also contended that his asthma existed prior to service, however, there is no competent medical evidence of record to support this contention.  Although the Veteran testified he had records to support his contention that asthma pre-existed active service, to date no such records have been associated with the claims folder.

Service treatment records (STRs) are silent for reports of or a finding of asthma.  In April 1982, the Veteran was seen for complaints of difficulty breathing for approximately two days.  He reported having shortness of breath especially around people smoking, and reported that his mother had a history of asthma.  He had also been in country for one week.  Objective examination revealed his lungs were congested with wheezing noted in the lower and upper lobes.  The assessment was URI (upper respiratory infection).

VA treatment records dated from 2011 through 2015 showed that a history of asthma was noted, and that the Veteran continued to receive treatment for his asthma.  

In March 2015, the Veteran testified that he had asthma when he went into service, and that he had to go through the gas chamber even though he was not supposed to because his drill sergeant did not know he was not supposed to go through a gas chamber.  He testified that he did not know if he was treated for asthma in service, but that he did not even catch a cold in service when he had to go to the infirmary after exercising and was told about his heart.  He testified he had records prior to entry showing he suffered from asthma.  

In November 2016 the Veteran testified that his asthma symptoms started in 1979 and got worse, but that he had not had any asthma problems lately.  He testified that his shortness of breath was caused by his heart and not his asthma.  He also testified that when his asthma first started the symptoms included shortness of breath, that he had not had those symptoms before, and that the symptoms came on anytime and not just with exercise.  He testified that going through the gas chamber in service was rough and that after service he kept having the same attacks after service.  He testified that the asthma attacks had not been so bad recently

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, a VA examination/opinion is in order to address whether the Veteran's asthma is related to his active service.  See McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify any relevant medical records regarding his asthma.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2. Schedule the Veteran for an appropriate VA examination to determine whether his asthma may be related to active service.  The claims folder (to include this decision) must be made available to the examiner for review.  All necessary tests should be completed.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's asthma had its onset in active service or is otherwise related to active service.  The examiner should be advised that the Veteran is competent to report he has had respiratory symptoms since active service.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's experiences in service as well as the symptoms he has experienced since service.  

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with an SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


